Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 3 and 10-13 are pending. 
	Claims 1-2, 4-9 and 14-22 have been cancelled by the Applicant.
	This action is made FINAL.
It is noted that the Examiner of record has changed from Lee Visone to David Byrnes.
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in China on 23 May 2018. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "…of claim 1," in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 has been cancelled by the Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song et al. Pesticide Biochemistry and Physiology. 97:223-228. 2010) in view of Ellul et al (Ellul et al. Theoretical and Applied Genetics, 2003), Guo (CuGenDB Accession Cla019277 (gene) Watermelon (97103) v1, 2013) and Sun (Sun et al. Molecular Plant, 2016). 
A brief discussion about the prior art will be put forth as a means to provide some clarity to the rejection present below. When discussing acetolactate synthases (ALS) that are resistant to herbicides, the specific amino positions responsible for the resistance are described relative to a model organism. For example, Arabidopsis thaliana is a common model used in the prior art. In the instant case, the proline at position 190 of SEQ ID NO: 2 corresponds to the proline at position 197 of Arabidopsis. This fact was substantiated in the Office Action mailed on 28 Arabidopsis model.
Claim 3 is drawn to a watermelon plant comprising a mutation in an endogenous ALS gene resulting in a serine residue at a position corresponding to position 190 of SEQ ID NO: 2 wherein the plant is resistant to flumetsulam. Claim 13 is drawn to the plant of claim 3 wherein the nucleotide sequence is SEQ ID NO: 3. It is noted that this sequence is the endogenous ALS gene from watermelon comprising the 190S mutation. As such, these limitation will be addressed together. 
Claim 10 is drawn to the plant or plant part of claim 3 comprising a plant cell, tissue or plant organs. Claim 11 is drawn to the plant part of claim 10 wherein the plant organs comprise seed, leaf, flower fruit stem or root. Claim 12 is drawn to a plant or plant part wherein the polynucleotide has a nucleotide substitution of C to T at a position corresponding to position 568 of SEQ ID NO: 1. 
Song teaches a Monochoria vaginalis plant comprising a polynucleotide encoding an acetolactate synthase (ALS) comprising a P169S (CCT) to (TCT) mutation (section 3.1 on pages 225-226). Song et al teach that position 169 of the Monochoria vaginalis ALS corresponds to position 197 of Arabidopsis thaliana ALS. As discussed above, position 197 in Arabidopsis corresponds to position 190 of the instantly claimed ALS. In other words, the prior art P169S is the same as the 190S contemplated by the claims. Song et al further teach that plants transformed with the single mutated ALS gene (Pro169 to Ser) of M. vaginalis was resistant to flumetsulam (page 227, right column, second paragraph). 
Song does not teach wherein the plant is watermelon. 

Song in view of Ellul do not teach wherein the 190S mutation is the endogenous watermelon ALS gene of SEQ ID NO: 3. 
Guo et al teach the endogenous watermelon ALS gene. The sequence taught by Gou et al corresponds to Cucurbit Genomics Database (CuGenDB) Cla019277. See CuGenDB appended to previous Office Action. The sequence data from the Gou publication was publically available in the Cucurbit Genomics Databse (CuGenDB) as early as 2013. It should be noted that this sequence shares 99% identity relative to SEQ ID NO: 3 and only differs by the mutation taught by the prior art. See sequence alignment below. As such, the resolution of obviousness is based on introducing this mutation into the endogenous watermelon ALS gene.
Sun teaches the use of CRISPR/Cas9 to introduce point mutations into an endogenous ALS gene (Figure 1 on page 629).  
At the time of filing, it would have been obvious to modify the teaching of Song by using the method of Ellul to introduce the mutant ALS gene into watermelon. One of ordinary skill in the art would have been motivated to do so because the prior art teaches that the exogenous expression of the mutant ALS conferred resistant to flumetsulam and showed cross-resistance patterns to other ALS inhibiting herbicides in a transgenic plant model (page 227, right column, second paragraph). It would have been obvious to use the CRISPR methodology of Sun et al to modify the publically available endogenous watermelon ALS gene such that it comprises a serine at position 190. In other words, it would have been obvious to use the methods of the prior art to introduce a mutation into the endogenous watermelon ALS gene to arrive at SEQ ID NO: 3. One of ordinary skill in the art would have been motivated to do so because Song et al 
Therefore the instantly claimed invention is rendered obvious in view of the teachings of the prior art available at the time of filing.

Applicant’s arguments
	Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. The Applicant argues that the plant of Song, M. vaginalis, is different from watermelon in terms of habit, utility, distribution and agricultural interest and therefore it would not have been obvious to combine elements.
	This argument has been fully considered but is not persuasive. Song was not presented to address the limitation of a watermelon plant. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Applicant argues in the remarks filed 01/07/2022 that mutations in ALS genes may result in different effects for different plants and that one of ordinary skill in the art would not be able to predict the result of a particular mutation with a reasonable expectation of success. 
	This argument has been fully considered but is not persuasive. As discussed above, the instantly claimed mutation is the same taught by Song which resulted in increased resistance to flumetsulam. One of ordinary skill in the art would recognize that introducing the corresponding mutation to another plant would have a reasonable expectation of successfully 
	The Applicant argues in the remarks filed 01/07/2022 that Sun teaches the use of CRISPR/Cas9 to introduce point mutations into an endogenous ALS gene of rice and therefore it would not have been obvious to introduce the mutations into an endogenous watermelon ALS gene.
	This argument has been fully considered but is not persuasive. Sun was not presented to address the limitation of a watermelon gene. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant argues in the remarks filed 01/07/2022 that claims 10-13 depend from claim 3 as instantly claimed and introduce additional limitations; the applicant argues therefore, that the claims are allowable.  
This argument has been fully considered but is not persuasive. The instant claims as amended are rejected under 35 USC 103, see rejection above.

Conclusion
	Claims 3 and 10-13 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663